DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.

Notice of Amendment
	In response to the amendment filed on 2/17/2022, amended claims 1 and 11 and new claims 21-22 are acknowledged. Claims 1-22 are currently pending. The following new and reiterated ground of rejection are set forth:
 
Drawings
The drawings were received on 2/17/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 11, 13-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feaster et al. (US Patent No. 7,775,991 B2) (previously cited) further in view of Krasnow et al. (US Patent No. 10,765,361 B2)and Berthier et al. (US Publication No. 2017/0172481 A1) (previously cited).

Regarding claim 11, Feaster et al. discloses a device for withdrawing blood from a subject, the device comprising: 
a housing (22) defining a lumen and including a base, wherein the base includes an upper surface, a lower surface, and an opening (32) extending between the upper and lower surfaces, and wherein the lower surface is configured to positioned proximate the skin of the subject (see Figures 3A-G and col. 4, lines 8-22); 
a skin-piercing assembly including a skin-piercing feature (16); 
a biasing member (40) fixed to the skin-piercing feature (see Figures 3C-F and col. 2, lines 44-48, col. 4, lines 32-44, and col. 5, lines 39-60); 
an actuator (56) operably coupled to the skin-piercing assembly via the biasing member, wherein the actuator is movable relative to the housing in a deployment direction and a retraction direction, 
wherein movement of the actuator in the deployment direction to a loading position increases a load on the biasing member (see Figures 3D-E and col. 5, lines 39-60), and 
wherein movement of the actuator in the deployment direction beyond the loading position releases the load on the biasing member such that the biasing member drives the skin-piercing feature in the deployment direction through the opening in the base and into the skin of the subject to form an incision in the skin of the subject (see Figure 3F and col. 5, line 50-col. 6, line 9).
It is noted Feaster et al. does not specifically teach a membrane at least partially on the lower surface of the base and configured to be positioned against the skin of the subject to provide a seal between the skin and the base around the opening or a flexible member extending over the opening in the base to define a sealed region over the base, wherein movement of the actuator in the deployment direction compresses the flexible member to decrease a volume of the sealed region, and wherein, after the biasing member drives the skin-piercing feature in the deployment direction, the flexible member is configured to at least partially decompress to increase the volume of the sealed region to generate vacuum pressure in the sealed region to draw blood from the incision into the sealed region, a tube connector in fluid communication with the sealed region, and a collection tube configured to be releasably secured to the tube connector for receiving the blood from the sealed region.  
However, Krasnow et al. teaches a membrane (143) at least partially on the lower surface of the base (110) and configured to be positioned against the skin of the subject to provide a seal between the skin and the base around the opening (see Figures 1A-1B and col. 10, line 34-col. 11, line 9 and col. 14, lines 1-37). 
Berthier et al. teaches a flexible member (80) extending over the opening in the base to define a sealed region over the base, wherein movement of the actuator (40) in the deployment direction compresses the flexible member to decrease a volume of the sealed region (see Figure 10B and [0102]), and wherein, after the biasing member drives the skin-piercing feature in the deployment direction, the flexible member is configured to at least partially decompress to increase the volume of the sealed region to generate vacuum pressure in the sealed region to draw blood from the incision into the sealed region (see Figure 10C and [0103]), a tube connector (35) in fluid communication with the sealed region, and a collection tube (34) configured to be releasably secured to the tube connector for receiving the blood from the sealed region (see Figure 1A and [0062]-[0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Feaster et al. to include a membrane at least partially on the lower surface of the base and configured to be positioned against the skin of the subject to provide a seal between the skin and the base around the opening, as disclosed in Krasnow et al., so as to allow suction to be applied to and contained by the seal until the seal is pierced by the skin-piercing assembly (see Krasnow et al.: col. 14, lines 30-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Feaster et al. to include a flexible member extending over the opening in the base to define a sealed region over the base, wherein movement of the actuator in the deployment direction compresses the flexible member to decrease a volume of the sealed region, and wherein, after the biasing member drives the skin-piercing feature in the deployment direction, the flexible member is configured to at least partially decompress to increase the volume of the sealed region to generate vacuum pressure in the sealed region to draw blood from the incision into the sealed region, a tube connector in fluid communication with the sealed region, and a collection tube configured to be releasably secured to the tube connector for receiving the blood from the sealed region, as disclosed in Berthier et al., so that proximal movement of the flexible member can be utilized to create a vacuum so as to facilitate fluid collection (see Berthier et al.: [0096]) and for collecting the fluid in a removable and standardized reservoir that can be simply and easily detached and inserted into existing and established testing or lab equipment (see Berthier et al.: [0063]).
Regarding claim 13, Feaster et al. teaches the deployment direction is a direction toward the skin of the subject (see Figures 3D-E and col. 5, lines 39-60).
Regarding claim 14, Feaster et al. teaches the actuator is configured to be pressed in the deployment direction by the subject (see Figures 3D-E and col. 5, lines 39-60).
Regarding claim 15, Feaster et al. teaches the biasing member is a coil spring (see Figures 3A-G and col. 4, lines 36-39).
Regarding claim 17, Feaster et al. teaches the skin-piercing assembly is positioned within the sealed region (36) (see Figure 3F and col. 5, line 61-col. 6, line 9). Berthier et al. teaches the skin-piercing assembly is positioned within the sealed region (see Figures 10A-C).
Regarding claim 18, Berthier et al. teaches the flexible member extends over the skin-piercing assembly (see Figures 10A-C).
Regarding claim 19, Berthier et al. teaches a one-way valve (160) in fluid communication with the sealed region, wherein the one-way valve is configured to (a) permit air to move out of the sealed region when the flexible member compresses and (b) inhibit air from moving into the sealed region when the flexible member decompresses (see Figures 10A-C and [0101]-[0103]).
Regarding claim 20, it is noted Feaster et al. teaches a single needle and does not specifically teach the skin-piercing feature includes a plurality of needles. However, Berthier et al. teaches the skin-piercing feature includes a plurality of needles (see Figures 3A-D). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feaster et al. to include a plurality of needles, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 1-3, 5-9, 16, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feaster et al., further in view of Krasnow et al., Leong (US Publication No. 2011/0029006 A1) (cited by Applicant) and Berthier et al.

Regarding claim 1, Feaster et al. discloses a device for withdrawing bodily fluid from a subject, the device comprising: 
a housing (22) defining a lumen and including a base, wherein the base includes an upper surface, a lower surface, and an opening (32) extending between the upper and lower surfaces (see Figures 3A-G and col. 4, lines 8-22); 
a skin-piercing assembly including a skin-piercing feature (16) and a first biasing member (40), wherein the first biasing member is fixed to the skin-piercing feature to bias the skin-piercing feature toward the opening in a deployment direction (see Figures 3C-F and col. 2, lines 44-48, col. 4, lines 32-44, and col. 5, lines 39-60); 
an actuator (56) movable relative to the housing in the deployment direction, 
wherein movement of the actuator in the deployment direction to a loading position increases a load on the first biasing member (see Figures 3D-E and col. 5, lines 39-60), and 
wherein movement of the actuator in the deployment direction beyond the loading position releases the load on the first biasing member such that the first biasing member drives the skin-piercing feature in the deployment direction (see Figure 3F and col. 5, line 50-col. 6, line 9); 
It is noted Feaster et al. does not specifically teach a membrane at least partially on the lower surface of the base and configured to be positioned against the skin of the subject to provide a seal between the skin and the base around the opening, a second biasing member coupled to the skin-piercing assembly, wherein the second biasing member is configured to drive the skin-piercing assembly in a retraction direction after the first biasing member drives the skin-piercing feature in the deployment direction or a flexible member extending over the opening in the base to define a sealed region over the base, wherein movement of the actuator in the deployment direction compresses the flexible member to decrease a volume of the sealed region, and wherein, after the first biasing member drives the skin-piercing feature in the deployment direction, the flexible member is configured to at least partially decompress to increase the volume of the sealed region to generate vacuum pressure in the sealed region. 
However, Krasnow et al. teaches a membrane (143) at least partially on the lower surface of the base (110) and configured to be positioned against the skin of the subject to provide a seal between the skin and the base around the opening (see Figures 1A-1B and col. 10, line 34-col. 11, line 9 and col. 14, lines 1-37).
Leong teaches a second biasing member (160) coupled to the skin-piercing assembly, wherein the second biasing member is configured to drive the skin-piercing assembly in a retraction direction after the first biasing member (46) drives the skin-piercing feature in the deployment direction (see Figures 31-32 and [0117]-[0120]).
Berthier et al. teaches a flexible member (80) extending over the opening in the base to define a sealed region over the base, wherein movement of the actuator (40) in the deployment direction compresses the flexible member to decrease a volume of the sealed region (see Figure 10B and [0102]), and wherein, after the first biasing member drives the skin-piercing feature in the deployment direction, the flexible member is configured to at least partially decompress to increase the volume of the sealed region to generate vacuum pressure in the sealed region (see Figure 10C and [0103]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Feaster et al. to include a membrane at least partially on the lower surface of the base and configured to be positioned against the skin of the subject to provide a seal between the skin and the base around the opening, as disclosed in Krasnow et al., so as to allow suction to be applied to and contained by the seal until the seal is pierced by the skin-piercing assembly (see Krasnow et al.: col. 14, lines 30-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Feaster et al. to include a second biasing member coupled to the skin-piercing assembly, wherein the second biasing member is configured to drive the skin-piercing assembly in a retraction direction after the first biasing member drives the skin-piercing feature in the deployment direction, as disclosed in Leong, so as to provide additional biasing force to retract the skin-piercing assembly back into the base (see Leong: [0119]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Feaster et al. to include a flexible member extending over the opening in the base to define a sealed region over the base, wherein movement of the actuator in the deployment direction compresses the flexible member to decrease a volume of the sealed region, and wherein, after the first biasing member drives the skin-piercing feature in the deployment direction, the flexible member is configured to at least partially decompress to increase the volume of the sealed region to generate vacuum pressure in the sealed region, as disclosed in Berthier et al., so that proximal movement of the flexible member can be utilized to create a vacuum so as to facilitate fluid collection (see Berthier et al.: [0096]).
Regarding claim 2, Berthier et al. teaches movement of the actuator in the retraction direction permits the flexible member to at least partially decompress (see Figure 10C and [0103]).
Regarding claim 3, Berthier et al. teaches a one-way valve (160) in fluid communication with the sealed region, wherein the one-way valve is configured to (a) permit air to move out of the sealed region when the flexible member compresses and (b) inhibit air from moving into the sealed region when the flexible member decompresses (see Figures 10A-C and [0101]-[0103]).
Regarding claim 5, Feaster et al. teaches the skin-piercing assembly is positioned within the sealed region (36) (see Figure 3F and col. 5, line 61-col. 6, line 9). Berthier et al. teaches the skin-piercing assembly is positioned within the sealed region (see Figures 10A-C).
Regarding claim 6, Feaster et al. teaches the first biasing member is a coil spring (see Figures 3A-G and col. 4, lines 36-39).
Regarding claim 7, Berthier et al. teaches a tube connector (35) in fluid communication with the sealed region, wherein a collection tube (34) is configured to be releasably secured to the tube connector (see Figure 1A and [0062]-[0063]).
Regarding claim 8, Berthier et al. teaches the collection tube (see Figure 1A and [0062]-[0063]).
Regarding claim 9, Feaster et al. teaches the skin-piercing feature includes a needle (see col. 4, lines 1-4).
Regarding claim 16, Feaster et al. teaches the biasing member is a first biasing member but does not specifically teach a second biasing member coupled to the skin-piercing assembly, wherein the second biasing member is configured to drive the skin-piercing assembly in the retraction direction after the first biasing member drives the skin-piercing feature in the deployment direction. However, Leong teaches a second biasing member (160) coupled to the skin-piercing assembly, wherein the second biasing member is configured to drive the skin-piercing assembly in a retraction direction after the first biasing member (46) drives the skin-piercing feature in the deployment direction (see Figures 31-32 and [0117]-[0120]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Feaster et al. to include a second biasing member coupled to the skin-piercing assembly, wherein the second biasing member is configured to drive the skin-piercing assembly in a retraction direction after the first biasing member drives the skin-piercing feature in the deployment direction, as disclosed in Leong, so as to provide additional biasing force to retract the skin-piercing assembly back into the base (see Leong: [0119]).
Regarding claim 21, Krasnow et al. teaches the membrane includes an adhesive (see col. 11, lines 5-9 and col. 14, lines 11-14).
Regarding claim 22, Krasnow et al. teaches the membrane is configured to be drawn at least partially through the opening in the base when the vacuum pressure is generated in the sealed region (see element 123 in Figure 1B and col. 10, lines 34-65, col. 11, lines 10-30, and col. 14, lines 30-37).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feaster et al., Krasnow et al., Leong, and Berthier et al., further in view of Fukuzawa et al. (US Patent No. 6,929,650 B2) (previously cited).

Regarding claim 4, none of Feaster et al., Leong, or Berthier et al. specifically teach the valve is an umbrella valve. However, Fukuzawa et al. teaches the valve is an umbrella valve (52) (see Figures 2-3 and 5-8 and col. 6, lines 29-35 and lines 50-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Feaster et al., Leong, and Berthier et al. to include the valve is an umbrella valve, as disclosed in Fukuzawa et al., because umbrella valves are among a finite number of one-way check valves that one skilled in the art would understand to be obvious variants of the one-way valve described by Berthier et al., and one of ordinary skill in the art could have substituted the umbrella valve of Fukuzawa et al. for the one-way valve of Berthier et al. with a high expectation of success.

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feaster et al., Krasnow et al., Leong, and Berthier et al., further in view of Dicesare et al. (US Publication No. 2009/0118753 A1) (cited by Applicant).

Regarding claims 10 and 12, it is noted none of Feaster et al., Leong, or Berthier et al. specifically teach the load on the first biasing member is non-zero before movement of the actuator in the deployment direction. However, Dicesare et al. teaches the load on the first biasing member is non-zero before movement of the actuator in the deployment direction (see [0052] and [0057]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Feaster et al., Leong, and Berthier et al. to include the load on the first biasing member is non-zero before movement of the actuator in the deployment direction, as disclosed in Dicesare et al., so as to provide an interference engagement between the actuator and the base (see Dicesare et al.: [0052]).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Instead, Applicant’s arguments are directed to the newly added subject matter of the amended claims, which is addressed in the new grounds of rejection as outlined above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791